ICJ_054_ICAOCouncil_IND_PAK_1971-09-16_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

APPEL CONCERNANT LA COMPÉTENCE
DU CONSEIL DE L’OACI

(INDE c. PAKISTAN)

ORDONNANCE DU 16 SEPTEMBRE 1971

1971

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

APPEAL RELATING TO THE JURISDICTION
OF THE ICAO COUNCIL

(INDIA v. PAKISTAN)

ORDER OF 16 SEPTEMBER 1971
Mode officiel de citation:

Appel concernant la compétence du Conseil de l'OACT, ordonnance du
16 septembre 1971, C.I.J. Recueil 1971, p. 347.

Official citation:

Appeal Relating to the Jurisdiction of the ICAO Council, Order of 16
September 1971, I.C.J. Reports 1971, p. 347.

 

Ne devente: 357 |

 

 
1971
16 septembre
Rôle général
n° 54

347

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1971

16 septembre 1971

APPEL CONCERNANT LA COMPÉTENCE
DU CONSEIL DE L’OACI

(INDE c. PAKISTAN)

ORDONNANCE

Le Vice-Président de la Cour internationale de Justice, faisant fonction
de Président en vertu de l’article 13 du Règlement de la Cour,

Vu les articles 40 et 48 du Statut de la Cour et les articles 32, 37 et 67
du Règlement de la Cour,

Considérant que, le 30 août 1971, M. J. N. Dhamija, ambassadeur de
l'Inde à La Haye, a déposé au Greffe de la Cour internationale de Justice
une requête du Gouvernement indien faisant appel de la décision rendue
le 29 juillet 1971 par le Conseil de l’Organisation de l'aviation civile
internationale sur des exceptions préliminaires soulevées par l’Inde dans
une procédure engagée contre elle devant le Conseil par le Pakistan;

Considérant que la requête indique que M. J. N. Dhamija a été désigné
par le Gouvernement indien comme agent aux fins de la requête et de
toute procédure y faisant suite;

Considérant que, pour établir la compétence de la Cour, la requête
invoque l’article 84 de la Convention de 1944 relative à l’aviation civile
internationale, l’article II de l'Accord de 1944 relatif au transit des
services aériens internationaux et les articles 36 et 37 du Statut de la
Cour internationale de Justice;

4
348 CONSEIL DE L’OACI (ORDONNANCE 16 IX 71)

Considérant que, le 30 août 1971, copie de la requête a été transmise
au ministre des Affaires étrangères du Pakistan;

Considérant que, par lettre du 1°" septembre 1971, le ministre adjoint
des Affaires étrangères du Pakistan a fait connaître au Greffe que
M. R. S. Chhatari, ambassadeur du Pakistan à La Haye, était
désigné comme agent du Pakistan en l’affaire et M. S. T. Joshua, troisième
secrétaire à l'ambassade du Pakistan, comme agent adjoint;

Après s'être renseigné auprès des Parties,

Fixe au 16 décembre 1971 la date d'expiration du délai pour le dépôt
du mémoire du Gouvernement indien;

Réserve la suite de la procédure.

Fait en français et en anglais, le texte français faisant foi, au palais de
la Paix, à La Haye, le seize septembre mil neuf cent soixante et onze en
trois exemplaires, dont l’un restera déposé aux archives de la Cour et
dont les autres seront transmis respectivement au Gouvernement indien
et au Gouvernement pakistanais.

Le Vice-Président,
(Signé) F. AMMOUN.

Le Greffier adjoint,
(Signé) W. TAIT.
